DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 2/6/2021 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2. No Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED  REJECTIONS
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 107375905) in view of Huang et al. (CN105688166), Du YingFeng (CN 105267542), Liu Xuejian (CN 105456693) Yan et al. “Exploratory Clinical Trial to Evaluate the Efficacy of a Topical Traditional Chinese Herbal Medicine in Psoriasis Vulgaris,” Nichols et al. (US Patent 6,830, 758) and  Wang, Wei (CN 102671041).
Zhang et al. (CN 107375905) (hereinafter Zhang et al.) discloses a medical cold compress which is easy to paste (page 3/4). The composition sticks to skin and includes 
Claim 1 is directed to a medical compress patch which is a product claim and the method in which a product is made does not impart patentable weight to a product claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe. 

	Huang et al. (CN105688166) (hereinafter Huang) disclose medical cold medical patches containing polymer substance that can absorb and keep substantial amounts of moisture from forming of the gel (abstract and page 2/3 ). Such polymers disclosed include where the mass percent polymer substance is from 5-20 % (page 3/13). Huang et al. disclose wherein, described polymer substance is one or more mixture of sodium polyacrylate, carbomer, sodium alginate, sodium carboxymethyl cellulose, chitosan quaternary ammonium salt (page 3/11). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to include polymer substance such as sodium polyacrylate in overlapping amounts in those of Zhang for the purpose of absorbing and keeping moisture from forming of the gel. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Huang et al. further describes wetting agent (i.e., humectant) has and prevents the gel layer from hardening and prevents moisture evaporation from being too fast and suitable humectant include one or more mixture of glycerol, butanediol, Aloe Barbadensis Miller juice, sorbitol. Humectants are present from 1-10 % (abstract and  page 3/13). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to include wetting agent (humectant) (e.g., sorbitol) in Zhang et al. for the purposes of preventing the gel layer from hardening and preventing moisture evaporation from being too fast. In the case where the claimed ranges "overlap prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	Zhang et al. does not disclose dandelion from 2-8 %, honeysuckle from 2-10 % or cortex phellodendri extract from 3 to 12 % however, Du YingFeng (CN 105267542) disclose medical patch that contains herba taraxacia (taraxacum, dandelion (i.e., dandelion extract)) in amounts of 10-15 % and honeysuckle from 10-15 % and that these variables are recognized as result effective because the Herba Taraxaci (traxacum, dandelion) and honeysuckle are both recognized for their stated advantages of  clearing away heat and toxic materials (page 2/3 and 3/3). 4-6 parts of cortex phellodendri is also recognized.  Liu Xuejian (CN 105456693) (hereinafter Liu) recognizes Herba Taraxaci (taraxacum, dandelion) for the same benefit, clearing away heat and discloses can be included in a patch such that the amount is from 8-16 parts and the honeysuckle is from 4-10 parts  It would have been prima facie obvious to include dandelion extract and honeysuckle and optimize the amounts for the stated benefits of clearing away heat (i.e., beneficial for a cold compress) and clearing away toxic materials. It would have been further prima facie obvious to add cortex Phellodendri as disclosed by Yan et al. “Exploratory Clinical Trial to Evaluate the Efficacy of a Topical Traditional Chinese Herbal Medicine in Psoriasis Vulgaris” (hereinafter Yan et al.) it is used for various inflammatory conditions and can clear away heat (e.g., ideal for a cold compress), dry up dampness, and stop itching (see discussion section 6).
	The modified Zhang does not disclose aloe vera 5-10 mass percent.	Nichols et al. (US Patent 6,830, 758) (hereinafter Nichols et al.) disclose a patch prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	The modified Zhang does not disclose bupleurum sinesis extract however, Wang, Wei (CN 102671041) (hereinafter Wang) disclose patch for treating skin condition such as acne which contains bupleuri 9-12 and angelica sinesis 8-12 where the formulation eliminates toxins, increases blood circulation and effective treatment of acne. It would have been prima facie obvious to one of ordinary skill in the art to further include the known Chinese extract bupleurum sinesis for use in formulations to eliminate toxins, increase blood circulation and even treat acne if desired. Absent any evidence of criticality, it would have been within the purview of one skilled in the art to modify the raw materials and amounts for the desired intended use. 

RESPONSE TO ARGUMENTS 
5.	Applicants’ arguments have been fully considered are art not persuasive for the reasons below. 
	Applicants argue that features from original claim 10 have been incorporated into claim 1 and claim 10 (previously withdrawn) was not subject to a prior art rejection. 
	This argument is not found persuasive because the limitations of previously withdrawn claim 10 were directed to a method claim whereas claim 1 is directed to a medical compress patch which is a product claim and the method in which a product is made does not impart patentable weight to a product claim. Previous claim 10 was not subject to a prior art rejection because it was a nonelected invention. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe. 

CONCLUSION 
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

CORRESPONDENCE
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner Art Unit 1615